Appellant was convicted for violating the prohibitory liquor law and his punishment was assessed at ninety days' confinement in the county jail and a fine of $250. The various questions of law presented in the brief of counsel for appellant have all been repeatedly decided adversely to the contentions therein made. Under these conditions the law relieves us of the necessity of writing an elaborate *Page 636 
opinion. If it were not for the fact that our docket is crowded with business we would be willing to take up and discuss the various questions presented, but we have no doubt as to the guilt of this appellant and our duty to the state will not allow us to take time from other cases discussing questions which we have already decided. The judgment of the trial court is therefore in all things affirmed.
ARMSTRONG, P.J., and DOYLE, J., concur.